       Case 3:21-cv-01275-FAB Document 5 Filed 06/11/21 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

DEVORA PAGÁN-GONZÁLEZ,
MADELINE GONZÁLEZ-MAISONET,

     Plaintiffs,

                  v.                       Civil No. 21-1275(FAB)

UNITED STATES OF AMERICA,

     Defendant.

                         MEMORANDUM AND ORDER

BESOSA, District Judge.

     Before the Court is plaintiffs Devora Pagán-González (“Pagán-

González”) and Madeline González-Maisonet (“González-Maisonet”)

(collectively, “plaintiffs”)’s motion for a temporary restraining

order (“TRO”).    (Docket No. 4.)    For the reasons set forth below,

the TRO motion is DENIED.

I.   Background

     On June 3, 2021, the plaintiffs attempted to import two French

Bulldogs into the United States from Colombia.         The United States

Department of Health and Human Services (“HHS”) denied the dogs

entry for two reasons.     (Docket No. 1, Ex. 2.)       First, the birth

certificates for the dogs indicated that the animals were 12 and

18 weeks old on the date of arrival to the United States.         (Docket

No. 1, Ex. 4 at p. 1.)     An examination by a certified Center for

Disease Control (“CDC”) veterinarian revealed, however, that the
       Case 3:21-cv-01275-FAB Document 5 Filed 06/11/21 Page 2 of 6
Civil No. 21-1275 (FAB)                                                           2


dogs are in fact 7 to 9 weeks old.                    Id.     Accordingly, HHS

“reasonably believed” that the documentation submitted by Pagán-

González    and   González-Maisonet      was   false.         Second,    dogs    are

generally eligible for the rabies vaccine at 12 weeks of age.                   Id.

The Code of Federal Regulations provides that individuals seeking

to import dogs from foreign jurisdictions must present a “valid

rabies vaccination certificate.”          42 C.F.R. § 71.51.            The rabies

immunization records purport, however, that the dogs received the

vaccine in Colombia before the 12-week threshold.                    Accordingly,

HHS has determined that the rabies immunization records are also

suspect.    Id. at p. 2.

      Federal     officers    removed   the    dogs    from    the   plaintiffs’

custody, placing the animals in quarantine.                 (Docket No. 1 at p.

3.)   Because the dogs are unfit for entry into the United States,

they “shall be exported or destroyed.”               42 C.F.R. 71.51(g). The

plaintiffs appealed this decision on June 9, 2021.               (Docket No. 1,

Ex. 4 at p. 1.)        The HHS Director for the Division of Global

Migration and Quarantine denied the appeal on June 10, 2021.                    Id.

Pursuant to this decision, the dogs shall be exported to Colombia.

Id.

      The   TRO   motion     requests   that   the    Court    enjoin    HHS    from

removing the dogs from the United States, citing the Animal Welfare

Act of 1966, 7 U.S.C. section 2131, and the Due Process Clause of

the Fifth Amendment of the United States Constitution.                     (Docket
       Case 3:21-cv-01275-FAB Document 5 Filed 06/11/21 Page 3 of 6
Civil No. 21-1275 (FAB)                                                 3


No. 4 at p. 2.)    The Court need not address the merits of the TRO

motion, however, because the plaintiffs failed to comply with

Federal Rule of Civil Procedure 65(b) (“Rule 65(b)”).

II.   Federal Rule of Civil Procedure 65

      Pursuant to Rule 65(b)(1), the Court may grant an ex parte

motion for injunctive relief if two conditions are satisfied:

      (A)   specific facts in an affidavit or a verified
            complaint   clearly   show   that   immediate   and
            irreparable injury, loss, or damage will result to
            the movant before the adverse party can be heard in
            opposition; and

      (B)   the movant’s attorney certifies in writing any
            efforts made to give notice and the reasons why it
            should not be required.
Fed. R. Civ. P. 65(b)(1). (emphasis added).           This rule imposes

“stringent restrictions on the availability of ex parte temporary

restraining orders.”    PC Connection, Inc. v. Bartrug, Case No. 07-

306, 2007 U.S. Dist. LEXIS 74130 *2—3 (D.N.H. Oct. 3, 2007).

III. Discussion

      A certification from the plaintiff’s attorney regarding any

attempt to provide notice to defendant United States regarding the

TRO motion is absent from the record.       Defendant United States is

known and accessible.    Ex parte orders are warranted when “notice

to the adverse party is impossible, as in the case where the

adverse party is unknown or unable to be found.”       First Tech safety

Sus. V. Depinet, 11 F.3d 641, 650 (6th Cir. 1993).            Counsel for

the plaintiff need only contact the United States, a known and
         Case 3:21-cv-01275-FAB Document 5 Filed 06/11/21 Page 4 of 6
Civil No. 21-1275 (FAB)                                                         4


accessible defendant, by notifying the United States Attorney, an

office that plaintiff’s attorney, a known and experienced criminal

defense attorney, must contact often. Nor does the plaintiff’s

attorney explain why notice should not be required prior to the

issuance of ex parte injunctive relief against the United States.

       “To insure that the rights of all concerned are protected,

Rule 65(b) prescribes certain safeguards for the issuance of

temporary restraining orders that must be scrupulously honored.”

11A CHARLES ALAN WRIGHT, ARTHUR R. MILLER,   AND   MARY KAY KANE, FEDERAL PRACTICE

AND   PROCEDURE § 2952 (2d ed. 1995); see Granny Goose Foods v. Bhd.

of Teamsters & Auto Truck Drivers, 415 U.S. 423, 438-39 (1974)

(“[Rule 65’s] stringent restrictions . . . reflect the fact that

our entire jurisprudence runs counter to the notion of court action

taken before reasonable notice and an opportunity to be heard has

been granted to both sides of a dispute”).                  The plaintiffs have

failed to navigate these safeguards properly, most distinctly by

foregoing    the   attorney’s    certification         of    attempts   to   give

defendant United States notice of the pending request for ex parte

injunctive relief.        This failure is fatal to the TRO motion.
        Case 3:21-cv-01275-FAB Document 5 Filed 06/11/21 Page 5 of 6
Civil No. 21-1275 (FAB)                                                        5


Accordingly,    plaintiff’s     motions   for   an   ex   parte   TRO   and   an

expedited hearing are DENIED. 1

IV.   Conclusion

      For the reasons set forth above, the motion for an ex parte

TRO is DENIED.     (Docket No.4.)     The Court ORDERS the plaintiffs to

serve process on the United States, copies of all filings in this

case, and a copy of this Memorandum and Order, no later than 5:00

p.m. on Tuesday, June 15, 2021.           Once service of process on the

United States is complete, the Court will schedule a preliminary

injunction hearing.



      IT IS SO ORDERED.

      San Juan, Puerto Rico, June 11, 2021.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE




1 Pagán-González and González-Maisonet allege that HHS is “taking [property]

valued at $6,000.00 without just compensation.” (Docket No. 1 at p. 8.) This
assertion suggests that money damages are sufficient to remedy the harm
purportedly suffered the plaintiffs. The loss of economic harm, however, does
not constitute “irreparable injury” because the financial loss can be remedied
with money damages.   See Sampson v. Murray, 415 U.S. 61, 90 (1974) (“[T]he
temporary loss of income, ultimately to be recovered, does not usually
constitute irreparable injury.”); CMM Cable Rep., Inc. v. Ocean Cost Props., 48
F.3d 618, 622 (1st Cir. 1995) (holding that “an entitlement to money damages,
without more, rarely constitutes an adequate basis for injunctive relief”).
      Case 3:21-cv-01275-FAB Document 5 Filed 06/11/21 Page 6 of 6
Civil No. 21-1275 (FAB)                                              6
